DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 30 is objected to because of the following informalities:  insert “(RA)” after  rebaudioside A in line 4 of claim 30.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-49 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (WO 2014/172055; cited on IDS filed February 3, 2022).
Regarding claims 30 and 44, Prakash et al. a composition comprising a first component that is a glycosylated steviol glycoside (GSG) in combination with a second component that is a sweetener, where the sweeteners include steviol glycosides (p. 25 lines 1-2; p. 31).  Therefore, it would have been obvious to have provided a composition as claimed, comprising a GSG in combination with steviol glycosides, as Prakash et al. teach that it was known to combine GSGs with steviol glycosides to provide the predictable result of a sweetening/taste enhancing composition.
Regarding the ratio of the first component to second component, Prakash et al. teach the GSG compound of formula 1 present in a beverage at about 100 to 400 ppm, while natural sweeteners (e.g., steviol glycosides) may be present in the beverage at 0.1 ppm to about 3,000 ppm (p. 89 to p. 90).  This provides ratio of component A to B overlapping the claimed ratio.  Further, where the prior art teaches that compositions comprising glycosylated steviol glycosides in combination with steviol glycosides are known to be added to foods and beverage to increase the sweetness and “improve the taste profile or flavor” of foods and beverages, to have adjusted the ratios of the prior art to have arrived at the claimed ratio would have been well within the abilities of one of ordinary skill.
Prakash et al. do not specifically teach the composition “derived from” a stevia extract having a rebaudioside A content as claimed.  However, where Prakash et al. teach the GSGs comprising up to 99% by weight of their component A (p. 23), it would have been obvious to have utilized a stevia extract comprising a rebaudioside A content as claimed as Prakash et al. teach the GSG mixture prepared from commercially available stevia extracts.
Regarding claim 31, given that the composition of Prakash et al. is taught to be sweetness enhancing (p. 29; p. 32 3rd paragraph from bottom), the combination of the GSG with a steviol glycoside as set forth above is considered to provide a composition that has a measured sucrose equivalence that is greater than the calculated sucrose equivalence of the composition.  
Regarding claims 32-39, Prakash et al. teach suitable sweeteners for combination with their glycosylated steviol glycoside include rebaudiosides B, D, E and M (p. 31 last paragraph; claim 22).  Therefore, it would have been obvious to have utilized a second steviol glycoside comprising or consisting of rebaudioside B, D, E or M as these rebaudiosides are taught by the prior art to be combined with glycosylated steviol glycosides to provide sweetening/taste modifying compositions.
Regarding claims 40-43, as set forth above with regard to claim 30, Prakash et al. teach a composition comprising a first component that is a glycosylated steviol glycoside in combination with a second component that is a sweetener, where the sweeteners include steviol glycosides (p. 25 lines 1-2; p. 31).  Therefore, it would have been obvious to have provided a composition comprising amounts of GSGs as claimed as Prakash et al. teach that it was known to combine GSGs with steviol glycosides to provide the predictable result of a sweetening/taste enhancing composition.  One of ordinary skill would have been able to have adjusted the amounts of GSGs present in the composition to have arrived at the claimed composition through no more than routine experimentation.
Regarding claim 45, Prakash et al. teach the composition further comprising one or more sweeteners including sucralose, thaumatin, erythritol, xylitol, sorbitol and mannitol (pp. 31-32).
Regarding claim 46, Prakash et al. teach the composition further comprising one or more additives that include alkali metal salts of sulfuric acid and carbonic acid (e.g., sodium carbonate) (p. 37 2nd paragraph).  
Regarding claims 47-49, Prakash et al. teach their composition to improve the flavor profile of foods and beverages, and to sweeten foods and beverages (p. 92 “Methods of Use”).  Therefore, it would have been obvious to have added the composition of Prakash et al. to foods and beverages as claimed as the prior art reports that compositions comprising glycosylated steviol glycosides in combination with steviol glycosides are known to be added to foods and beverage to increase the sweetness and “improve the taste profile or flavor” of foods and beverages.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-35 and 40-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,517,321. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the patented claims claim a composition that comprises (A) a glycosylated steviol glycoside (GSG) having at least 70% by weight GSGs and (B) a second steviol glycoside (SG) composition.  The weight ratio of (A):(B) in the patented claims falls within the ratio in the instant claims, and both claim the composition comprises less than 70% GSG by weight.  Where the instant claims are to the second component “consisting of” rebaudioside B or D, given that the patented claims “comprise” the GSG and rebaudioside A components, and the rebaudioside A is claimed in combination with rebaudiosides B and/or D, to have provided the GSGs in combination with a second component that is rebaudioside B or D is considered to be obvious over the patented claims.  The patented claims provide a composition further comprising a sweetener and one or more salts.  The patented claims do not teach a method of adding the composition to a food product or beverage as required by the instant claims.  However, given that the instant method simply requires adding an “effective” amount of the composition to a food or beverage, this would have been obvious based on the patented claims as it is well known to add rebaudioside compositions to foods and beverages as taste improvers and sweeteners.  Therefore, although the claims are not identical, given the strong overlap between the patented claims and the present claims, it would have been obvious to, as well as within the skill level of, one of ordinary skill in the art to use composition which is both disclosed in the patented claims and encompassed within the scope of the present claims and thereby arrive at the present invention.

Claims 30-35 and 40-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-49 of copending Application No. 16/746,308.  Both the instant claims and the copending claims claim a composition that comprises (A) a glycosylated steviol glycoside (GSG) having at least 70% by weight GSGs and (B) a second steviol glycoside (SG) composition that can comprise rebaudiosides B and/or D.  The claims in both the copending application and the instant application claim the composition comprises the same weight ratio of (A):(B), and claim the composition comprises less than 70% GSG by weight.  Where the instant claims are to the second component “consisting of” rebaudioside B or D, given that the copending claims “comprise” the GSG and rebaudioside A components, and the rebaudioside A is claimed in combination with rebaudiosides B and/or D, to have provided the GSGs in combination with a second component that is rebaudioside B or D is considered to be obvious over the copending claims.  The copending claims provide a composition further comprising a sweetener and one or more salts.  Both the instant claims and the copending claims claim a method of improving the taste profile or flavor of a food product by adding the composition comprising the GSG and SGs.  Therefore, although the claims are not identical, given the strong overlap between the copending claims and the present claims, it would have been obvious to, as well as within the skill level of, one of ordinary skill in the art to use composition which is both disclosed in the copending claims and encompassed within the scope of the present claims and thereby arrive at the present invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 30, 31, 40-44 and 47-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-48 of copending Application No. 16/746,068.  Both the instant claims and the copending claims claim a composition that comprises (A) a glycosylated steviol glycoside (GSG) having at least 70% by weight GSGs and (B) a second steviol glycoside (SG).  The weight ratio of (A):(B) in the copending claims falls within the ratio in the instant claims, and both claim the composition comprises less than 70% GSG by weight.  The copending claims do not teach a method of adding the composition to a food product or beverage as required by the instant claims.  However, given that the instant method simply requires adding an “effective” amount of the composition to a food or beverage, and the copending claims are to consumable products comprising the composition, this would have been obvious based on the copending claims as it is well known to add rebaudioside compositions to foods and beverages as taste improvers and sweeteners, and the copending claims are to foods and beverages comprising the composition comprising (A) and (B). Therefore, although the claims are not identical, given the strong overlap between the copending claims and the present claims, it would have been obvious to, as well as within the skill level of, one ordinary skill to use the composition which is both disclosed in the copending claims and encompassed within the scope of the present claims and thereby arrive at the present invention.
This is a provisional nonstatutory double patenting rejection because the  patentably indistinct claims have not in fact been patented.

Claims 30, 31, 40-44 and 47-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-43 of copending Application No. 16/746,130.  Both the instant claims and the copending claims claim a method of adding to a food or beverage a composition that comprises (A) a glycosylated steviol glycoside (GSG) having at least 70% by weight GSGs and (B) a second steviol glycoside (SG) composition.  The weight ratio of (A):(B) in the copending claims falls within the ratio in the instant claims, and both claim the composition comprises less than 70% GSG by weight.  Therefore, although the claims are not identical, given the strong overlap between the copending claims and the present claims, it would have been obvious to, as well as within the skill level of, one ordinary skill to use the composition which is both disclosed in the copending claims and encompassed within the scope of the present claims and thereby arrive at the present invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 30, 31, 40-44 and 47-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-37 of copending Application No. 16/579,000.  Both the instant claims and the copending claims claim a composition that comprises (A) a glycosylated steviol glycoside (GSG) having at least 70% by weight GSGs and (B) a second steviol glycoside (SG) composition.  The weight ratio of (A):(B) in the copending claims falls within the ratio in the instant claims, and both claim the composition comprises less than 70% GSG by weight.  The copending claims do not teach a method of adding the composition to a food product or beverage as required by the instant claims.  However, given that the instant method simply requires adding an “effective” amount of the composition to a food or beverage, and the copending claims are to consumable products comprising the composition, this would have been obvious based on the copending claims as it is well known to add rebaudioside compositions to foods and beverages as taste improvers and sweeteners, and the copending claims are to foods and beverages comprising the composition comprising (A) and (B).  Therefore, although the claims are not identical, given the strong overlap between the copending claims and the present claims, it would have been obvious to, as well as within the skill level of, one ordinary skill to use the composition which is both disclosed in the copending claims and encompassed within the scope of the present claims and thereby arrive at the present invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791